Citation Nr: 1739814	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  08-12 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a chronic low back strain, prior to March 24, 2012, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel

INTRODUCTION

The Veteran served on active duty from February 1983 to February 1986, September 1990 to June 1991, and February 2003 to April 2004. 

This matter originally was before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction for all issues on appeal is now with the VA RO in Montgomery, Alabama.  An October 2012 rating decision granted an increased rating to 20 percent for chronic low back strain effective March 24, 2012.  As this increase does not constitute a full grant of the possible benefit, and as the Veteran has not withdrawn his claim, the increased rating issue remained pending.  AB v. Brown, 6 Vet. App. 35 (1993).

In a December 2014 decision, the Board continued the above disability ratings for the Veteran's low back disorder, and the Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In a November 2015 Order, pursuant to an Amended Joint Motion for Remand, the Court vacated the December 2014 Board decision with regard to the denial of an evaluation in excess of 10 percent for a chronic low back strain, prior to March 24, 2012 and an evaluation in excess of 20 percent beginning March 24, 2012.  The parties to the Amended Joint Motion for Remand determined that the Board erred in its determination that the duty to assist was satisfied because March 2012 and February 2014 VA examination reports were inadequate to support the Board's denial of evaluations in excess of 10 and 20 percent for chronic low back strain, prior to and subsequent to March 24, 2012, and directed that the Veteran be afforded a new VA examination.  In March 2016, the Board remanded the claim for the Veteran to be afforded a new VA examination.

In November 2011, the Veteran testified at a hearing held via video conference before the Board.  While the matter was pending, the Veterans Law Judge who conducted the hearing retired.  Generally, the law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  Because the Veterans Law Judge who conducted the November 2011 hearing has since retired, she cannot participate in the adjudication of the Veteran's claim.  As such, in June 2017, the Board sent the Veteran a letter requesting that he indicate whether he desired another opportunity to testify at a hearing before the Board before a new Veterans Law Judge, or if he wanted the Board to proceed with the adjudication of his appeal.  In July 2017, the Veteran responded that he does not wish to appear at another hearing.  Therefore, the Board will proceed with addressing the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As indicated above, the parties to the November 2015 Amended Joint Motion for Remand determined that the Board erred in its determination that the duty to assist was satisfied because March 2012 and February 2014 VA examination reports were inadequate, as the examiners recorded flare-ups that impacted the function of the Veteran's spine, but failed to state whether there was any functional loss associated with the Veteran's flare-ups in terms of additional degrees of motion lost.  It was ordered that the Veteran be afforded a new VA examination.  

The Board's March 2016 remand directed that the Veteran be afforded new VA examinations and opinions that adequately addressed whether he experienced additional functional loss during flare-ups.  The examiner was directed that he or she must conduct full range of motion studies on the Veteran's service-connected low back, specifically recording the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there was clinical evidence of pain on motion, the specific degree of motion at which such pain began must be indicated, and the same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  The examiner was also directed to specifically discuss functional loss during flare-ups and provide an opinion on the degree of additional range-of-motion loss, or otherwise explain why such information could not feasibly be determined.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In addition, the examiner was directed to provide retrospective medical opinions to determine the Veteran's degree of functional ability during flare-ups of his service-connected back at the times of the March 2012 and February 2014 VA examinations.  See Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past).

The Veteran underwent VA back and peripheral nerve examinations in May 2017.  Regarding the back examination, the Veteran reported flare-ups of his back, describing them as shooting, quick severe pains which occur once to twice a week.  On some days his back would lock up causing him to have to sit down.  Since he could not sit down too long, he would have to get up and down.  These episodes would occur once a month, lasting a half a day.  The Veteran also reported functional loss or functional impairment, indicating that he did not do any lifting, and could not ride his lawnmower or do a lot of home maintenance anymore.  The examiner found that pain was noted on examination and that there was pain after weight-bearing exertion, but pain did not cause functional loss.  The examiner also found that pain, weakness, fatigability, or incoordination did not significantly limit functional ability during repetitive use over time and during flare-ups.  The examiner did report that the Veteran's spine condition impacted his ability to work as his condition would impair load bearing activities.  Regarding an opinion on flare-ups, the examiner found that pain, weakness, fatigability or incoordination did not significantly limit functional ability with flare-ups.  For the retrospective opinion, she concluded that she could not provide an opinion regarding the degree of additional range of motion because it could not be feasibly provided since it relied on the subjective statement of the Veteran, and no objective observation, since there was further need for testing during that time.  She indicated that her inability to provide a response would not be due to lack of knowledge of the medical community at large or due to the particular examiner.  She also concluded that the Veteran had no objective evidence of loss of functional use in view of normal muscle mass, with no atrophy due to the low back condition.

Although the examiner noted that there was clinical evidence of pain on initial range of motion, the report did not include the degree at which the Veteran's pain began.  A remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Also, regarding the examiner's retrospective medical opinion to determine the Veteran's degree of functional ability during flare-ups of his back at the times of the March 2012 and February 2014 VA examinations, the Court recently held in the case of Sharp v. Shulkin, 2017 U.S. Vet. App. LEXIS 1266, No. 16-1385 (Sept. 6, 2017), that observation of functional impairment during a flare up is not a prerequisite to offering an opinion that estimates the degree of additional limitation of motion.  Specifically, the Court found that VA's Clinician's Guide specifically advises examiners to try to procure information necessary from veterans to render an opinion regarding flares.  Here, the examiner indicated that her inability to provide an opinion was because it would only have been based on the Veteran's statements.  Because of the holding in Sharp which is reliant on the VA Clinician's Guide, the Board concludes that this opinion is inadequate and that such must also be addressed via further examination and opinion.

In addition, to comply with the Court's holding in Correia v. McDonald, 28 Vet. App. 158 (2016), testing must include testing for pain on both active and passive motion, in weight bearing and non-weight bearing. 

Accordingly, another remand is required for a new VA examination which complies with the directives of the November 2015 Amended Joint Motion for Remand, the March 2016 Board remand, and recent case law.

Since the record reflects that the Veteran receives VA treatment, updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records from May 2017 to the present.
2.  After completion of the above, schedule the Veteran for a VA examination with a clinician with appropriate expertise in order to ascertain the severity of his service-connected chronic low back strain.  The claims file should be made available to the examiner for review.  Any indicated tests should be accomplished and all pertinent symptomatology and findings must be reported in detail.

Full range of motion testing should be accomplished.  The examiner must record the results of testing for pain on both active and passive range of motion and in weight-bearing and nonweight-bearing.  The examiner should indicate the point during range of motion at which the Veteran demonstrates objective evidence of pain.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should provide an opinion on whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time, and to describe any such additional limitation due to pain, weakness, fatigability or incoordination, as well as to express in terms of the degrees of additional range of motion loss due to pain on use or during flare-ups.  

The examiner is advised that the Veteran is competent to report limitation during flare-ups and that statements about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment from flares can be used to estimate additional range of motion loss, if deemed possible.  If the examiner is unable to provide an opinion in terms of loss of range-of-motion, to include as based on the Veteran's statements, he or she must fully explain why such detail feasibly could not be determined.  This explanation must explain the basis for the conclusion that any such findings would be speculative and the precise facts that cannot be determined.

Finally, the examiner must thoroughly review all the VA and private treatment records, and any records received from the Social Security Administration, as well as the March 2012 and February 2014 VA spine examinations.  Following a review of those records, and with consideration of the Veteran's lay statements, the examiner must provide retrospective medical opinions regarding functional loss the Veteran experienced during flare-ups of his low back.  

Specifically, the examiner must state:

a) Whether functional loss during flare-ups at the time of the March 2012 VA examination caused additional range-of-motion loss and, if so, the examiner must specifically opine on the degree of additional range-of-motion loss.  If the examiner is unable to provide this opinion, he or she must explain why such detail feasibly could not be determined.

b) Whether functional loss during flare-ups at the time of the February 2014 VA examination caused additional range-of-motion loss and, if so, the examiner must specifically opine on the degree of additional range-of-motion loss.  If the examiner is unable to provide this opinion, he or she must explain why such detail feasibly could not be determined.

The examiner is again advised that the Veteran is competent to report limitation during flare-ups and that statements about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment from flares can be used to estimate additional range of motion loss, if deemed possible.  

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be provided with a supplemental statement of the case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 



appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



